Judgment, Supreme Court, Bronx County (Peter Benitez, J., at plea; Barbara Newman, J., at sentence), rendered September 18, 2000, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
Defendant’s argument that his plea was not knowing and voluntary in that the court gave him insufficient information as to postrelease supervision is unpreserved (see People v Curry, 301 AD2d 658 [2003]; People v White, 296 AD2d 867 [2002], lv denied 99 NY2d 540 [2002]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the plea allocution adequately covered this subject. Concur — Buckley, P.J., Tom, Ellerin, Lerner and Friedman, JJ.